Citation Nr: 0023569	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for an anxiety disorder, 
currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for a service connected anxiety disorder.  The veteran 
filed a timely notice of disagreement regarding this 
decision, initiating this appeal.  A personal hearing before 
a hearing officer at the RO was afforded him in February 
1997.

The veteran's claim was initially presented to the Board in 
November 1999, at which time it was remanded for additional 
medical development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran currently has no symptomatology resulting from 
his service connected psychiatric disability, according to 
the evidence.  


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
service connected anxiety disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was originally awarded service connection for a 
psychiatric disability, diagnosed as psychoneurosis, anxiety 
reaction, in September 1945, and a 50 percent initial rating 
was assigned.  This rating was subsequently reduced to 
noncompensable in October 1952.  

In April 1995, the veteran filed a claim for a compensable 
rating for his service connected psychiatric disability.  A 
new VA psychiatric examination was afforded him in June 1995.  
The veteran reported experiencing "considerable combat" 
while serving as a tank driver during service, for which he 
was awarded two Bronze Battle Stars and the Purple Heart 
Medal.  Currently, he had a good appetite and slept well.  
His overall mood was "very good."  He has been married to 
his current wife for over 45 years, and has six children.  He 
reported no current symptoms of anxiety, depression, post 
traumatic stress disorder, or any other psychiatric 
disability.  No history of drug or alcohol abuse was noted.  
Upon objective examination, the veteran was alert, fully 
oriented, in good contact with reality, and demonstrating no 
signs of psychosis.  He spoke in a normal tone, with good 
rhythm and rate, and made good eye contact with the examiner.  
His mood was good and his affect was rich, broad, and well-
modulated.  His memory, intellect, and concentration 
displayed no deficits.  The examiner diagnosed the veteran's 
anxiety neurosis to be in full remission.  However, the 
veteran did report some neurological complaints, such as 
vertigo and hearing loss, which were possibly secondary to 
artillery concussion injuries experienced during service.  
Overall, the veteran's psychiatric disability was 
"resolved."  

The RO considered the medical evidence of record and issued a 
July 1995 rating decision denying the veteran's claim for a 
compensable rating for his service connected psychiatric 
disability.  He filed a timely notice of disagreement, 
initiating this appeal.  

The veteran was afforded a personal hearing at the RO in 
February 1997.  He reported several neurological symptoms, 
including dizziness and vertigo, allegedly resulting from a 
concussion incurred during service, but did not report any 
psychiatric symptomatology.  

The veteran's claim was initially presented to the Board in 
November 1999, at which time he was awarded service 
connection for a neurological disability; his claim for a 
compensable rating for a psychiatric disability was remanded 
for a new psychiatric examination.  

The veteran presented for a new VA psychiatric examination in 
January 2000.  Prior to evaluating the veteran, the VA 
examiner reviewed the claims folder.  The veteran reported no 
recent psychiatric treatment and has never taken medication 
for a psychiatric disability.  While he had no specific 
psychiatric or psychological complaints, he did feel he tends 
to become upset or irritable more easily over recent years.  
He also reported some increases in forgetfulness and 
reductions in energy level.  No intrusive thoughts, 
heightened anxiety, hypervigilance, nightmares, or 
dissociative episodes were reported.  Objective evaluation 
revealed the veteran to be alert and fully oriented, with 
good grooming, hygiene, and dress.  His mood was pleasant and 
cooperative, and his speech was relevant and coherent.  His 
self-reported mood was "pretty good," although his wife 
thinks he's been "jumping at things lately."  No sleep 
disturbances or nightmares were reported.  He occasionally 
thinks about friends and family who have passed away, and 
this bothers him at times.  His appetite has been good and 
his weight is stable.  He reported some moderate social 
drinking, with no history of abuse.  He was negative for any 
suicidal or homicidal thoughts or plans, or any prior 
delusions or hallucinations.  His insight was good and his 
judgment was not impaired.  He has a part time business which 
keeps him busy, and reports good relationships with his wife, 
children, and a large number of friends.  He also handles the 
grocery shopping and financial management of the household.  

Clinical psychiatric testing was also performed on the 
veteran, and he was negative for any symptomatology of post 
traumatic stress disorder, depression, or similar disorders.  
The examiner diagnosed no current psychiatric or personality 
disorders, and said he was "absent on minimal symptoms."  
He functioned "in a superior manner," with involvement in a 
wide variety of activities, and no more than average problems 
or concerns.  A Global Assessment of Functioning (GAF) score 
of 90 was assigned the veteran, and said he was found 
competent to manage his funds.  

The RO considered this evidence and continued the prior 
denial of a compensable rating for an anxiety reaction.  The 
appeal was then returned to the Board.  

Analysis

The veteran's claim for entitlement to compensable rating for 
his service-connected anxiety disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that if a veteran claims that a service-connected disability 
has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the veteran initiated his claim in April 
1995, prior to the regulatory changes.  Therefore, in light 
of Karnas, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in January 2000, and reconsidered his 
claim under all applicable laws and regulations in April 
2000; thus, a remand for this purpose is not necessary at 
this time.  

The veteran's anxiety disorder is rated under Diagnostic Code 
9400, for generalized anxiety disorder.  Under the criteria 
in effect prior to the regulatory changes, the presence of 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability warrants a noncompensable rating.  A 10 
percent rating is warranted for symptoms of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is awarded for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  

Subsequent to the November 1996 regulatory changes, a mental 
condition which has been formally diagnosed, but whose 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, warrants a noncompensable rating.  Occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or, psychiatric symptoms controlled by continuous medication, 
warrant a 10 percent rating.  A 30 percent rating is awarded 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999).  

For the reasons to be discussed below, a compensable rating 
for the veteran's anxiety disorder is not warranted.  

Considering first the veteran's claim in light of the old 
regulatory criteria, the evidence does not demonstrate 
symptoms of emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, as would 
warrant a compensable rating of 10 percent.  When he was 
first evaluated by a VA examiner in June 1995, the veteran 
had good sleep habits, a good appetite, and good 
relationships with his wife and family.  His overall mood was 
"very good," and he only reported miscellaneous 
neurological complaints possibly secondary to a concussion 
injury incurred during service.  His speech was of normal 
tone, rate, and rhythm, and his memory, concentration, and 
intellect were within normal limits.  The examiner found no 
evidence of any mental deficiencies, and diagnosed the 
veteran's anxiety neurosis to be in full remission.  

When he was re-examined in January 2000, he reported no 
recent psychiatric treatment and the use of no medication for 
psychiatric treatment.  His only complaints were a tendency 
to become upset or irritated more easily than in the past, 
and some decreases in his energy level and memory.  However, 
he described his overall mood as "pretty good," and he 
slept and ate well.  He reported no suicidal or homicidal 
thoughts or plans, or any delusions or hallucinations.  His 
insight was good and his judgment was not impaired, according 
to the examiner.  He was retired but has a part time business 
which keeps him busy, and he maintains good relationships 
with his wife, children, and a large number of friends.  He 
also handles the management of his household, including the 
grocery shopping and financial affairs.  The examiner gave 
the veteran a GAF score of 90, indicative of absent or 
minimal symptoms, good functioning in all areas, interest and 
involvement in a wide range of activities, socially 
effective, generally satisfied with life, and no more than 
everyday problems or concerns.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  The Global Assessment 
of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).   As such, it 
reflects in the present case a high level of functioning by 
the veteran.  Overall, a preponderance of the evidence is 
against a compensable rating of 10 percent under the old 
diagnostic criteria for the veteran's anxiety disorder.  The 
evidence of record more closely resembles the criteria for a 
noncompensable rating, including the presence of neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  

Likewise, a compensable rating for anxiety disorder is not 
warranted under the new diagnostic criteria.  The veteran 
takes no medication for his psychiatric disability, and he 
exhibits no occupational or social impairment.  With regard 
to the question of social impairment, according to the April 
1995 and January 2000 VA examination reports, the veteran has 
a good relationship with his wife of nearly 50 years, as well 
as good relationships with his children and extended family.  
He has a wide variety of friends, and is socially active in 
his community.  With regard to the question of occupational 
impairment, while he is currently retired from full-time 
employment, he maintains a part-time business which keeps him 
busy.  He also oversees various household tasks, including 
grocery shopping and financial management.  When he was first 
evaluated by a VA examiner in June 1995, no current evidence 
of a diagnosable psychiatric disability could be found.  At 
the time of his January 2000 VA examination, the examiner 
again found no evidence of any significant psychiatric or 
psychological symptomatology.  The clear preponderance of the 
evidence is thus against a finding of social and occupational 
impairment due to mild or transient symptoms which decrease 
the veteran's work efficiency and his ability to perform 
occupational tasks during periods of significant stress.  The 
evidence also does not demonstrate the need for continuous 
medication.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's anxiety disorder has itself 
required no periods of hospitalization since the commencement 
of this claim, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has stated he has lost no time from work due to his 
psychiatric disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
anxiety disorder is unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, a preponderance of the evidence is against a 
compensable rating for the veteran's psychiatric disability, 
under both the old and new rating criteria.  


ORDER

A compensable rating for the veteran's anxiety disorder is 
denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

